Citation Nr: 0303974	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  98-15 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right wrist disorder, claimed as secondary to a service-
connected right knee disability.

2.  Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to service-connected 
disabilities of the back and knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left fifth metatarsal.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission




WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse and daughter


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to 
February 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision and a July 1998 
Hearing Officer decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In 
January 1998 the RO granted increased evaluations for 
lumbosacral strain and for traumatic arthritis of the right 
knee status post-menisectomy.  In addition, the RO reduced 
the evaluation for chondromalacia with traumatic degenerative 
joint disease of the left knee from 10 percent to zero 
percent.  The claim for service connection for a bilateral 
hip disorder, claimed as secondary to the service-connected 
back and knee disabilities, was denied.  Also, the claim for 
service connection for a right wrist disorder, claimed as 
secondary to the service-connected right knee disability, was 
denied.  

In July 1998 the Hearing Officer denied service connection 
for residuals of a fracture at the base of the right fifth 
metatarsal (claimed as a foot disorder), claimed as secondary 
to the service-connected knee disability.  The veteran filed 
a timely notice of disagreement (NOD) with the RO's 
determinations regarding entitlement to service connection 
for a bilateral hip disorder as secondary to the service-
connected back and knee disabilities and a right wrist 
disorder as secondary to the service-connected right knee 
disability, an increased evaluation for a left foot 
disability and a reduced evaluation for a left knee 
disability.  He also filed an NOD as to the Hearing Officer's 
determination with regard to entitlement to service 
connection for a right foot disorder as secondary to the 
service-connected knee disability.

In September 1998 the RO issued a new rating decision, which 
assigned an increased evaluation of 10 percent for 
chondromalacia, traumatic degenerative joint disease of the 
left knee, which had previously been reduced to zero percent.  
As the veteran's disagreement with this issue was with regard 
to the reduction in the evaluation, this restoration of the 
previous rating by the RO has resolved this issue on appeal.  
Therefore it is not before the Board for appellate 
consideration.  In addition, in September 1998 the RO issued 
a statement of the case (SOC) and continued the denial on the 
claims of entitlement to service connection for a bilateral 
hip disorder as secondary to the service-connected back and 
knee disabilities, a right wrist disorder as secondary to the 
service-connected right knee disability, and for a right foot 
disorder as secondary to the service-connected knee 
disability, and an increased evaluation for residuals of a 
fracture of the left fifth metatarsal disability.

He subsequently filed a timely substantive appeal to the 
Board.  In February 1999 the RO issued a rating decision, 
which, inter alia, granted service connection for status post 
fracture of the right fifth metatarsal with a 10 percent 
evaluation, effective July 17, 1998.  As this was a full 
grant of the benefit sought, if the veteran disagrees with 
the evaluation or effective date assigned he must submit an 
NOD to that effect to the RO.  This claim is not considered 
part of the current appellate review.  See Grantham v. Brown, 
114 F.3d (Fed. Cir. 1997).

In February 1999 the RO issued a supplemental SOC (SSOC) 
which continued the denial of the veteran's claims of 
entitlement to service connection for a bilateral hip 
disorder as secondary to the service-connected back and knee 
disability, a right wrist disorder as secondary to the 
service-connected right knee disability, and an increased 
evaluation for residuals of a fracture of the left fifth 
metatarsal.

The veteran provided oral testimony before a Hearing Officer 
at the RO in October and December 1997.  Transcripts of both 
hearings are in the claims file.

With regard to the issue of entitlement to service connection 
for a right wrist disorder, claimed as secondary to the 
service-connected right knee disability, the Board notes 
that, in a May 1995 decision, the RO denied the veteran's 
claim for service connection for a right wrist disorder as 
secondary to the service-connected disability of the right 
knee.  The veteran did not perfect an appeal as to that issue 
and that determination became final, and may not be reopened 
without evidence deemed to be new and material.  Thereafter, 
the veteran requested that his claim be reopened.  In a May 
1996 rating decision, the RO determined that new and material 
evidence adequate to reopen the claim for service connection 
for right wrist pain as secondary to the right knee 
disability had not been submitted.  The veteran did not 
appeal that determination, and thus it is also final and may 
not be reopened without the submission of new and material 
evidence.  The current appeal on this issue comes before the 
Board from an RO rating decision of January 1998 that again 
denied the claim of entitlement to service connection for a 
right wrist disorder as secondary to the right knee 
disability.

The Board points out in this regard that, while it is not 
clear in the record, it appears that the RO reopened the 
veteran's claim and then denied it in January 1998.  However, 
before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 
Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board, regarding the issue of entitlement to service 
connection for a right wrist disorder as secondary to the 
right knee disability, is whether the previously denied claim 
ought to be reopened.  38 U.S.C.A. § 5108.


FINDINGS OF FACT

1.  In a decision dated in May 1996, the RO declined to 
reopen the veteran's claim of entitlement to service 
connection for a right wrist disorder, claimed as secondary 
to a service-connected right knee disability.  The RO 
properly notified the veteran of that decision, he did not 
appeal, and therefore the decision was final.

2.  Since the May 1996 decision, the veteran has not 
submitted evidence bearing directly and substantially on the 
specific matter under consideration, which by itself or in 
combination with other evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The probative evidence demonstrates that the veteran's 
bilateral hip disorder was not shown during service, and is 
not causally related to or otherwise aggravated by his 
service-connected back and knee disabilities.  

4.  Residuals of a fracture of the left fifth metatarsal are 
currently manifested by no more than moderate impairment.  


CONCLUSIONS OF LAW

1.  The evidence submitted since the May 1996 final decision 
is not new and material, and the veteran's claim of 
entitlement to service connection for a right wrist 
condition, claimed as secondary to a service-connected right 
knee disability, may not be reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2002).

2.  A bilateral hip disorder was not incurred in or 
aggravated by active service, nor is such a disorder 
proximately due to, the result of, or aggravated by the 
service-connected back and knee disabilities.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.304, 
3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the left fifth metatarsal have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a; Diagnostic Code 5283 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in completing and 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2002).  Recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).



In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured."  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended at 38 U.S.C.A. 
§ 5103A (West 2002)).  It was further noted, however, that 
the VCAA also provides that nothing in section 5103A 
precludes VA from providing such assistance as the Secretary 
considers appropriate.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(2000) (codified as amended at 38 U.S.C.A. § 5103(g) (West 
2002)).  Accordingly, the Secretary determined that some 
limited assistance was warranted to claimants attempting to 
reopen claims.  In particular, the Secretary determined that 
VA should request any existing records from Federal agencies 
or non-Federal agency sources, if reasonably identified by 
the claimant, in order to assist the claimant in reopening 
his or her claim.  66 Fed. Reg. 45,628.

Judicial case law is inconsistent as to whether the new 
statute should be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has held that only section 
4 of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").



Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the rating 
decision of May 1996, the September 1998 SOC, the February 
1999 and August 2002 SSOCs, and correspondence from the RO, 
the veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claims.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).

In this regard, the Board notes that the January 2002 letter, 
and the provisions of 38 C.F.R. § 3.159 contained in the 
August 2002 SSOC, expressly advised the veteran that VA would 
make a reasonable effort to obtain any additional evidence 
which he might identify as pertinent to his claims, including 
evidence such as private medical records, employment records, 
and records from government agencies.  He was advised of what 
evidence the RO would attempt to retrieve, and of his 
responsibilities in obtaining such evidence (e.g., adequately 
identifying pertinent records and authorizing disclosure by 
custodians of such records).  See Quartuccio, supra.

The record indicates that the veteran may have been the 
recipient of Social Security Administration (SSA) disability 
benefits due to his traumatic arthritis.  The Board is of the 
opinion that the duty to assist by obtaining the SSA records 
does not attach in this instance, because the alleged SSA 
benefits have been awarded for a disability other than those 
that are currently before the Board.  Accordingly, an SSA 
determination would have no relevance with regard to the 
issues on appeal in this case.  38 U.S.C.A. § 5103A(a)(2) 
(West 2002).  

The Board believes that all obtainable evidence identified by 
the appellant relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  The 
record reflects that the RO has obtained the veteran's VA 
treatment records, and that he was provided with a VA 
examination in July 2002.

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background and Legal Analysis

A.  New and material evidence - right wrist

While the RO appears to have reopened the veteran's claim of 
entitlement to service connection for a right wrist condition 
claimed as secondary to the service-connected right knee 
disability, and to have considered the claim on a de novo 
basis, the Board is not bound by that determination and is, 
in fact, required to conduct an independent new-and-material-
evidence analysis in claims involving prior final decisions.  
See Barnett, supra.

The RO, in a decision dated May 1996, denied reopening the 
claim of entitlement to service connection for a right wrist 
condition claimed as secondary to the service-connected right 
knee disability, on the basis that no new and material 
evidence had been submitted.  The veteran did not appeal that 
decision, and it became final.



The evidence, which was of record prior to the May 1996 
unappealed rating decision wherein the RO denied reopening 
the claim of entitlement to service connection for a right 
wrist condition claimed as secondary to the service-connected 
right knee disability is reported in pertinent part below.

The evidence includes the veteran's service medical records, 
which are negative for any findings of a right wrist disorder 
during service. 

Post-service, the evidence shows that a private physician, D. 
Fischer, M.D., examined the veteran in January 1984.  
Examination of the right upper extremities revealed that his 
right and left wrists measured 7 5/8 inches.  Dr. Fischer 
noted that the veteran related a long history of injuries to 
his neck, back and right knee, with pain in his right wrist, 
and had loss of motion in his right wrist.  The diagnostic 
impression, in pertinent part, was a painful right wrist with 
loss of motion.  

A VA examination conducted in April 1984 shows no findings 
associated with a right wrist disorder.  In May 1984 the RO 
granted service connection for arthritis of the right knee, 
status post meniscectomy.

In a May 1994 medical statement of C. Walters, M.D., a 
private physician, she noted that on physical examination she 
could detect no weakness in the veteran's upper extremities 
except for the infraspinatus on the right, which was weak.  
She noted further that the veteran did have decreased 
sensation over the thumb and first finger, and decreased 
reflex of the biceps on the right. 

In a July 1984 report of an orthopedic evaluation by J. 
Friesen, M.D., it was noted that the veteran was initially 
evaluated in February 1983 for an evaluation of his wrist and 
knee.  At that time, the veteran had reported that he was in 
good health and was employed as an independent truck driver 
until April 1982, when he was involved in a truck accident 
and sustained multiple injuries, including to his right wrist 
and knee.  Dr. Friesen noted that the veteran's complaints of 
the wrist joint persist particularly with weather changes.  
X-rays of the wrist taken in 1983 revealed normal findings.  
Examination of the right wrist area demonstrated some mild 
tenderness to palpation at the radial aspect over the 
navicular.  He lacked approximately 20 degrees of full palmar 
flexion.  The diagnosis was probable mild arthritis of the 
right wrist.

A VA examination for joints was conducted in January 1995.  
The veteran gave a history of spraining his right wrist while 
lifting a heavy object.  On clinical evaluation, he had a 
full range of motion of the right wrist.  There was no pain 
on motion and no tenderness.  The diagnostic impression was 
status post right wrist sprain.  X-rays of the right wrist 
were essentially within normal limits.  In an addendum to the 
examination report, the examiner noted that by history the 
veteran's right wrist and low back pain date back to injuries 
as a result of giving way of the right knee.  In addition, an 
examination of the right wrist was conducted during a VA 
examination for the spine in January 1995.  Range of motion 
of the right wrist was normal, with discomfort on all motion.  
There was no effusion, deformity, or tenderness.  It was 
noted that the veteran was right handed.  The impression, in 
pertinent part, was chronic sprain of the right wrist 
secondary to residuals of injury to the right knee, post-
operative times four.

In a June 1995 written statement contained in a notice of 
disagreement submitted by the veteran, the veteran noted that 
VA records show that he had complaints of pain of his wrist 
several times before his injury in 1993.  He noted that such 
complaints could be verified through Dr. Walters.  He stated 
that the damage to his wrist was caused from repetitive falls 
and jamming his wrist when his right knee would give way.  He 
further stated that the damage to his wrist was directly 
related and secondary to his knee injury.

Evidence submitted subsequent to the May 1996 unappealed 
rating decision is reported in pertinent part below.




During a VA examination for dieorders of the feet in October 
1996, the veteran reported that he had constant pain in his 
right knee and that he was unstable and his knee had given 
way in the past.  He said that,in one of those falls he had 
injured his right wrist.  There was no examination of the 
wrist conducted at that time.

In June 1997 the veteran submitted written statements from 
his wife, daughter, and an associate to support his claim of 
service connection for a right wrist disorder.  The veteran's 
wife noted that she had witnessed the veteran fall and had 
heard him complain about hurting his wrist while he tried to 
catch himself.  She also stated that, through the years, she 
had seen him in pain as a result of those injuries.  His 
daughter noted that she had seen him fall due to a weak knee, 
and it had been hard for him to catch himself due to problems 
with his right wrist.  His associate noted that he had seen 
the veteran fall on several occasions, and that he had hurt 
his wrist trying to break his fall.

In a July 1997 written statement of the veteran, he noted 
that his right wrist was very weak and painful since it had 
been damaged during repeated falls due to his right knee 
instability.

In December 1997 the veteran proffered testimony at a 
personal hearing before a Hearing Officer at the RO.  He 
testified that, due to the looseness of his knee, he had 
fallen quite a bit and he would catch himself by using his 
right wrist.  Hearing Transcript (Tr.), p. 2.  He reported 
that in 1985 and 1993 he had injured his right hand in the 
area of his wrist.  In 1985 he was getting off a backhoe and 
his knee gave out and he fell, and in 1993 he picked up some 
pipe and damaged his thumb and finger.  He further reported 
that those incidents were not related to his service-
connected knee disability, as both of those had cleared up.  
Tr., pp. 3-4.  He stated that over the last couple of years 
he had fallen more often.  Tr., p.4.  His knee would 
collapse, and all he could do was catch himself.  He stated 
that he currently had pain in his wrist that hurt all the 
time.  Tr., p. 5.  



X-rays of the right wrist taken in February 1998 revealed no 
definite evidence of fracture.  There were mild degenerative 
changes with cystic formation in the carpal bones, and 
vascular calcification was seen.

In an October 1998 VA outpatient treatment report, it was 
noted that the veteran complained of a weak right wrist.  On 
examination, there was mild generalized palpable tenderness 
and full range of motion.  In addition, in a 1998 VA 
outpatient treatment report, questionable carpal tunnel 
syndrome was diagnosed.

A VA outpatient treatment report shows that the veteran 
underwent a musculoskeletal examination in April 2000.  The 
report reveals that the veteran's right wrist was painful to 
palpation.  There was slight boggy and decreased flexion and 
extension.  There was no diagnosis rendered concerning the 
right wrist.

In August 2000 the veteran was seen at a VA facility for 
outpatient treatment because he had fallen out of bed on his 
right hand and wrist.  He reported that his wrist was very 
painful.  The diagnosis was right wrist sprain.  X-rays 
showed mild degenerative changes with spur formation seen in 
the olecranon of the ulna.  There was no evidence of 
fracture.

In a September 2000 VA outpatient treatment report, it was 
noted that the veteran had rolled off the bed one month 
before and injured his right hand, wrist, elbow, and 
shoulder.  It was further noted that X-rays were negative for 
fracture, but degenerative joint disease still limited 
flexion of the right wrist.  The clinical assessment, in 
pertinent part, was limited flexion of the right wrist with 
some residual swelling.

In an April 2001 VA outpatient treatment report, it was noted 
that the veteran was referred to the hand clinic for an 
evaluation of right wrist pain.  It was further noted that he 
had fallen out of bed the previous August and landed on his 
right hand, and had experienced pain in his hand, wrist, and 
elbow since that time.  On examination his wrist was stiff 
and mildly tender.  The clinical assessment was 
osteoarthritis, worsened with injury, and no anti-
inflammatories.

A VA general medical examination was conducted in July 2002.  
The examiner cited the veteran's medical history, which 
included a notation that the veteran's right wrist showed 
degenerative changes with cystic formation in the carpal 
bones.  Clinical evaluation of his right wrist showed there 
was tenderness.  The veteran reported that he felt that his 
right wrist pain started in 1982, when he had difficulty with 
falling because his left knee would give out.  It was noted 
that he had suffered no recent injury to his right wrist.  
The diagnosis was complaints of pain in the right wrist with 
decreased range of motion, possibly due to gout or 
degenerative joint disease.  The examiner commented that the 
right wrist might have been injured many years previously, 
but also the veteran had fallen out of bed a year before and 
suffered some strain to his right wrist.  He stated that this 
was not related to the veteran's lumbosacral strain or his 
right knee arthritis.  

As noted above, the May 1996 rating decision was final based 
upon the evidence then of record.  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992). 

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2002)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
Aug. 29, 2001, the effective date of the amendment.  66 Fed. 
Reg. 45,620, 45,629 (August 29, 2001).   Accordingly, the 
Board will proceed to determine whether new and material 
evidence has been submitted to reopen the appellant's claim 
for service connection in this matter without regard to the 
new version of 38 C.F.R. § 3.156(a).

Having reviewed the complete record, the Board finds that the 
veteran has submitted additional evidence that is not 
duplicative or cumulative of evidence previously submitted 
and therefore such evidence is new.  The new evidence 
consists of VA outpatient treatment reports, the veteran's 
statements and testimony his personal hearing, and the July 
2002 VA examination.  Although this evidence is considered as 
new evidence, it is not material because it fails to provide 
a more complete picture of the circumstance surrounding the 
origin of the veteran's claimed right wrist disorder.  See 
Hodge, supra.  Therefore, the veteran's claim of entitlement 
to service connection for a right wrist disorder as secondary 
to a right knee disability may not be reopened.  The Court in 
Smith v. West 12 Vet. App. 312, 314 (1999) has held that, in 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.

Furthermore, the Board finds that the additional evidence 
submitted since the May 1996 final determination is not 
material because there has been no competent medical evidence 
submitted which has established a relationship between the 
veteran's claimed right wrist disorder and his service-
connected right knee disability, nor has a right wrist 
disorder been linked to an incident during military service.

The opinion of the VA examiner in July 2002 was that the 
veteran's right wrist disorder was not related to his 
service-connected right knee disability.  In fact, the 
diagnosis he rendered suggests that the veteran's complaints 
of pain in the right wrist with decreased range of motion 
were possibly due to gout or degenerative joint disease.  He 
further indicated that the veteran's current complaints of 
right wrist pain may be related to the injury when he fell 
out of the bed in August 2000.

The veteran submitted written statements of family members 
and associates as well as his own written statements and 
testimony concerning increased falling due to his right knee 
disability and landing on his right wrist, which had resulted 
in right wrist pain.  However, there has been no competent 
medical evidence submitted since the May 1996 final 
determination to support such statements.  As noted earlier, 
VA outpatient treatment records do show that the veteran fell 
from a bed and injured his wrist in August 2000, and this was 
unrelated to his right knee disability.  Moreover, the 
veteran's statements and testimony, and those of his family 
and associates, which assert that the onset of his claimed 
right wrist disorder is the result of his service-connected 
right knee disability, do not suffice to provide competent 
evidence as to the origin of his claimed disorder. 



The Board is aware that the veteran and his family members 
and associates are competent to provide evidence of the 
occurrence of observable symptoms, but, as lay persons they 
are not competent to make a determination which relates the 
veteran's claimed right wrist disorder to a service-connected 
disability.  While the veteran may sincerely believe that his 
right wrist disorder is related to his service-connected 
right knee disability, it is well established that, as a 
layperson, he is not considered competent to reach such a 
conclusion.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  The Board 
does recognize that the veteran may provide competent lay 
evidence within his own scope of knowledge, such as to pain, 
even where he lacks relevant specialized education, training, 
or experience.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R § 3.159(a)(2) (2002)).

In summary, the evidence received since the May 1996 final 
determination does not bear directly on the question of 
whether this evidence provides a more complete picture of the 
veteran's disability and its origin and, thus, do not bear 
directly and substantially upon the specific matter under 
consideration.  The Board concludes that this evidence is not 
so significant as to warrant consideration of the merits of 
the claim on appeal.  See Hodge, supra.  Thus, this evidence 
is not new and material for the purpose of reopening the 
veteran's claim of entitlement to service connection for a 
right wrist disorder as secondary to the service-connected 
right knee disability.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).

B.  Service connection - bilateral hip disorder

The veteran is seeking entitlement to service connection for 
a bilateral hip disorder.  He essentially contends that this 
disorder developed as a result of his service-connected back 
and knee disabilities.



Service medical records are negative for any findings of a 
hip disorder during the veteran's period of military service.  

In June 1997 the veteran filed a claim of entitlement to 
service connection for a bilateral hip disorder as secondary 
to his service-connected back and knee disabilities.

A VA examination was conducted in August 1997.  At the time 
of the examination, the veteran reported that his hips were 
hurting.  Examination of his hips revealed he had hip flexion 
bilaterally from zero to 120 degrees, which appeared normal 
bilaterally without crepitance and seemingly without pain.  
Hip extension was 30 degrees bilaterally.  Internal and 
external rotation of the hip was normal bilaterally.  Hip 
abduction in the supine position was 45 degrees on both sides 
and adduction was 30 degrees on both sides.  There was no 
apparent pain with full rotation of both knees.  The 
diagnosis was no identifiable degenerative disease by 
physical examination of either hip.  X-rays revealed normal 
hips.

At his personal hearing in December 1997, the veteran 
testified that he had trouble sleeping at night because he 
would flip from one end of the bed to the other, which caused 
his hips and back to hurt.  Tr., pp. 6, 14.  

In the December 1997 statement of L.W., he noted that he had 
observed that there was a change in the veteran's lifestyle 
due to his physical condition and limited ability to function 
in a normal manner.  He stated that the pain in the veteran's 
hips and legs were so intense that at times he had to adjust 
the way he walked to lessen the pain.

In January 1998 the RO denied the veteran's claim of service 
connection for a bilateral hip disorder, claimed as secondary 
to his service connected back and knees disorders.  



A VA examination was conducted in September 1998.  On 
examination it was noted that in the supine position both 
hips flexed fully and had normal internal, external rotation.  
There was no diagnosis rendered regarding the hips.

Another VA examination was conducted in July 2002.  The 
veteran reported that he had had hip pain for many years, 
which had started about ten years before and made it 
difficult for him to walk.  On examination of his hips, the 
examiner noted that the veteran was unable to tolerate any 
movement of his lower extremities due to complaints of pain 
in his knees and left foot.  The diagnosis was pain in both 
hips, of unknown etiology, with recent X-rays in 1997 showing 
no degenerative disease.  The examiner commented that he was 
unable to move the veteran's hip through range of motion to 
see whether he had any reduction in movement, but his last 
evaluation in 1997 showed full range of motion of the left 
hip.  The examiner noted that there was no connection between 
the veteran's bilateral hip disorder and his lumbosacral 
strain, his right knee arthritis, or his left knee 
chondromalacia.  

In August 2002 the RO issued a rating decision and an SSOC 
which continued the denial of entitlement to service 
connection for a bilateral hip disorder secondary to the 
service-connected back and knee disabilities.

By law, service connection means the facts demonstrate that a 
disease or injury, which results in current disability, was 
incurred or aggravated in active military service or, it is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2002).  A disability, which 
is proximately due to, or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310; see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Secondary service 
connection may also be warranted for a non-service-connected 
disability when that condition is aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Having reviewed the complete record, the Board finds that 
there is no competent evidence of record that supports the 
veteran's contention that his claimed bilateral hip disorder 
is related to his service-connected back and knees 
disabilities.  In fact, the VA examination in July 2002 makes 
it clear that his bilateral hip disorder is unrelated to his 
service-connected back and knee disabilities. 

Such findings are the most probative and competent evidence 
against the veteran's contention that his claimed bilateral 
hip disorder resulted from his service-connected back and 
knee disabilities, either proximately or through aggravation.  
See 38 C.F.R. §§ 3.306, 3.310; Allen, supra.  Furthermore, 
there is no evidence to support a grant of service connection 
for a bilateral hip disorder on a direct basis, as service 
medical records are devoid of any findings of a bilateral hip 
disorder and there is no competent post-service medical 
evidence that establishes a link between the claimed 
bilateral hip disorder and the veteran's period of service.

Although the veteran may sincerely believe that his bilateral 
hip disorder is proximately caused by his service-connected 
back and knees disabilities, it is well established that, as 
a layperson, he is not considered capable of opining, no 
matter how sincerely, as to the etiology of disabilities.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

In light of the above, the Board finds that the veteran's 
claim of service connection for a bilateral hip disorder, 
including as secondary to the back and knee disabilities, 
must be denied.  



We have considered the doctrine of the benefit of the doubt, 
under 38 U.S.C.A. § 5107 (old and new versions) and 38 C.F.R. 
§ 3.102, but the Board does not find that the evidence is in 
approximate balance so as to warrant its application.  The 
preponderance of the evidence of record establishes that the 
veteran's claimed bilateral hip disorder is not proximately 
due to service-connected disabilities or related to his 
period of active military service.  Accordingly, the claim of 
entitlement to service connection for a bilateral hip 
disorder, including as secondary to the back and knee 
disabilities, must be denied.

C.  Increased evaluation - left foot disorder

The evidence shows that the veteran sustained a fracture to 
his left fifth metatarsal while on active duty training in 
boot camp.  He was treated with a short leg cast and sent 
home.  On his January 1959 enlistment examination report, it 
was noted that he had sustained a fractured bone of the right 
foot, one and one-half years before.  On his report of 
medical examination at the time of his separation from 
service, clinical evaluation of the feet was reported to be 
normal.  

Post-service X-rays of the left foot in 1995 revealed 
erosions on the medial aspect of the heads of the metatarsal 
bones of the left great toe.  It was noted that this might 
have been the consequence of gout or bunions.

In May 1996 the RO granted service connection for residuals 
of a fracture of the left fifth metatarsal, and assigned a 
zero percent evaluation.  

In October 1996 the veteran underwent a VA examination of the 
feet, at which he reported that the fifth toe of his left 
foot had pressed against the fourth toe and had caused an 
imprint, which was annoying and painful.  On examination it 
was noted that there was no deformity of either foot.  The 
fifth toe bilaterally was encurving and pressed against the 
fourth toe.  Soft corns were present; otherwise, the skin was 
normal.  The diagnosis was status post fracture of the left 
fifth metatarsal, sustained during military service.  X-ray 
findings indicated a history of fractures of the fifth 
metatarsal bilaterally.

In January 1997 the RO granted an increased evaluation to 10 
percent for the veteran's service-connected residuals of a 
fracture of the left fifth metatarsal.

X-rays of the left foot in March 1997 show that there were 
hypertrophic changes at the base of the proximal phalanx of 
the first toe of the left foot laterally.  There were also 
subcondral cysts at the medial aspect of the first metatarsal 
heads bilaterally.  There was early hallux valgus deformity 
of the left first toe.  There were bilateral fractures, with 
nonunion, at the base of the fifth metatarsal bone.  

In August 1997 the veteran underwent a VA examination.  He 
reported that both feet hurt.  He further reported that he 
had had a fracture in the left foot many years before; he was 
seen in the orthopedic clinic for an evaluation and was told 
that he had flat feet.  On examination, his feet were warm 
and dry.  He had 2+ dorsal pedal pulses bilaterally and 1+ 
posterior tibial pulses.  The diagnosis, in pertinent part, 
was pes planus without objective evidence of degenerative 
joint disease of either foot.  

In January 1998 the RO issued a rating decision, which 
continued the 10 percent evaluation for the left foot 
disability.  The veteran filed a timely notice of 
disagreement and substantive appeal.

X-rays of the left foot taken in February 1998 demonstrated 
the following: slight hallux valgus deformity with minimal 
degenerative arthrosis of the corresponding first metatarsal 
phalangeal joint, a fairly healed previous fifth metatarsal 
base fracture deformity, and suggestive linear vascular soft 
tissue calcifications.  There were no other localizing signs 
of bone or soft tissue abnormality observed.  The impression 
was left foot changes as noted above.  


VA outpatient treatment reports from the podiatry clinic show 
that the veteran was seen in July 1998.  He reported that he 
had problems with the fifth metatarsal, bilaterally.  He 
stated that he had suffered fractures, and did not know 
whether the type of fracture was avulsion or a joint-type 
fracture.  He stated that the bases of his fifth metatarsals 
ached and were sore.  On examination, it was confirmed that 
the veteran had soreness at the base of the fifth metatarsal, 
bilaterally.  The diagnosis was foot pain secondary to knees, 
and metatarsalgia.

In a July 1998 medical statement from M. Kazmi, M.D., a 
private physician, it was noted that the veteran had 
fractured the metatarsal bone in his left foot in March 1998, 
which was fused.  The diagnosis was bilateral foot and ankle 
pain, left worse than right.  

A VA examination was conducted in September 1998.  On 
examination the veteran complained of a "lot of" bilateral 
foot pain.  He stated that the pain seemed to be located in 
the central aspect of his foot and then located more to the 
little-toe side, and occasionally would travel up to the 
knees into the low back.  No diagnosis was rendered 
concerning the left foot.

The RO issued an SOC in September 1998 and an SSOC in 
February 1999, each of which continued the 10 percent 
disability evaluation for residuals of fracture of the left 
fifth metatarsal.

A July 1999 VA outpatient report of the podiatry clinic 
reveals that the veteran complained of red swollen feet.  He 
reported that pain had been present for many years, with 
intermittent episodes of swelling and redness.  The diagnoses 
were gout and onychomycosis.

An October 1999 VA podiatry outpatient report indicates that 
the veteran was seen with complaints of burning in the 
bottoms of his feet, and sharper pain in the bottom of the 
left foot, which bothered him more when he walked.  On 
examination there was tenderness with palpation of the third 
interspace of the left foot.  The assessments were painful 
neuropathy and Morton's neuroma of the left foot.

In February 2000 the veteran was seen at the podiatry clinic 
with one-week history of gouty flare-up consisting of edema 
of the left foot.  On examination there was left lower 
extremity edema, with pain on palpation noted across the 
balls of the feet.  The assessment was probable gouty flare.  
X-rays revealed the veteran had a history of gout, 
bilaterally, which involved the first metatarsophalangeal 
joints.  The finding was of greater severity on the left.  It 
was reported that gout also involved the tarsal bones as well 
as the bases of several metatarsals bilaterally.  

In an April 2000 VA outpatient report of the rheumatology 
clinic, it was noted that the veteran complained of proximal 
interphalangeal (PIP) and distal interphalangeal (DIP) pain.  
He reported that he had experienced foot and ankle pain for 
many years.  He stated that he only had swelling of the feet.  
On examination, his PIPs lacked full extension bilaterally, 
and his DIP was tender at two and three on the right with 
mild erythema at three and four on the left.  There was mild 
pain to palpation at the metatarsophalangeal (MTP) joint.  
The diagnostic assessments were gout; classic changes in 
foott X-rays, with mild flare-up. 

In a May 2000 VA podiatry clinical report, it was noted that 
the veteran was seen for continual evaluation and care of 
bilateral painful hands and feet.  The diagnoses were 
peripheral neuropathy, history of gout, and degenerative 
joint disease.

The veteran was seen in the rheumatology clinic in October 
2000.  He reported that he had pain and swelling in his feet.  
He also reported that he had a burning, numbing pain at the 
plantar aspect of his toes.  On examination he had limited 
range of motion of all joints.  The assessment was 
osteoarthritis and "DMT2" and peripheral neuropathy.  

In a VA outpatient treatment report of March 2002, 
examination of the feet revealed that the veteran's toenails 
were thickened.  He had difficulty deciphering sharp and 
light touch, and misperceived sensation onto other toes.  His 
strength was 4/5.  There was no evidence of acute gouty 
flare.  The assessment was of gout, with no acute flares. 

A VA examination was conducted in July 2002.  The veteran 
reported that he had had forty years of pain in both feet.  
He said he had suffered a fracture in the left foot many 
years ago, was told he had a fracture, and was treated with 
rest, without a cast.  He reported that he does not walk, and 
he came to the examination in a wheelchair.  He stated that 
he could not even walk from the wheelchair to the examining 
table or get up onto the examining table.  Examination of the 
feet showed there was swelling.  The feet were warm and dry, 
without ulceration.  He had good peripheral pulsations in 
both feet.  Capillary refilling was good.  There was no 
obvious deformity except for the metacarpal phalangeal 
("MP") joints, which showed some bony deformity consistent 
with the diagnosis of gout.  Range of motion of the toes 
showed flexion of the great toe was 20 degrees bilaterally.  
Flexion of the second and fifth toes was approximately 20 
degrees on each side, so there was limitation of motion.  The 
diagnosis, in pertinent part, was history of gout of the left 
foot and a history of a metatarsal fracture of the left fifth 
metatarsal.  The examiner commented that the left fifth 
metatarsal fracture was many years ago.  There was X-ray 
evidence of gout of the left foot.  Functional impairment was 
difficult to assess because the veteran did not walk or do 
any type of activity at home, therefore it was difficult to 
assess whether he had weakness, fatigability, or 
incoordination with repeated use.  He did not have particular 
flare-ups, as the pain was reported as being present all the 
time in his left foot.  The examiner noted that he could not 
make an accurate assessment as to whether the veteran had 
pain, weakness, fatigability, or incoordination after 
repetitive motions.  X-rays of the left foot showed marked 
erosive changes about the first MTP joint, and pathologic 
fracture of the tarsonavicular.  The radiologist noted that 
he believed the findings could all be related to extensive 
gouty arthritis, with infectious or diabetic neuropathy 
origin felt to be less likely.

The RO issued a rating decision and an SSOC in August 2002, 
which continued the 10 percent evaluation for residuals of a 
fracture of the left fifth metatarsal.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2002).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).

The veteran is seeking an increased evaluation for his 
service-connected residuals of a fracture of the left fifth 
metatarsal, which is currently evaluated as 10 percent 
disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5283 (malunion or nonunion of the tarsal or 
metatarsal bones).

Under DC 5283, a 10 percent rating is assigned for moderate 
malunion of or nonunion of the tarsal or metatarsal bones.  A 
20 percent rating is assigned for moderately severe malunion 
of or nonunion of the tarsal or metatarsal bones, and a 
30 percent rating is assigned for severe malunion of or 
nonunion of the tarsal or metatarsal bones

Upon review of the probative and objective medical evidence 
of record, the Board finds that the evidence does not support 
an evaluation in excess of the currently assigned 10 percent 
evaluation for residuals of a fracture of the left fifth 
metatarsal.  The veteran has reported experiencing pain in 
his left foot.  Clinical evaluations of the veteran's 
complaints of a painful left foot have essentially resulted 
in diagnoses of gout, which has been associated with the 
first metatarsophalangeal joint of his left foot.  The Board 
reiterates that the veteran is seeking an increased 
evaluation for residuals of a fracture of the left fifth 
metatarsal.  The medical evidence shows that, in 1997, X-rays 
revealed there were bilateral fractures with nonunion at the 
base of the fifth metatarsal bone.  However, X-rays taken 
subsequently in February 1998 were reported to show that the 
previous fifth metatarsal base fracture deformity was a well 
healed.

The most recent VA examination, in July 2002, noted that 
there was some limitation of motion of the left fifth toe.  
However, there was no evidence of arthritis in the fifth 
metatarsal, and the examiner only diagnosed the veteran with 
having a history of a metatarsal fracture of the left fifth 
metatarsal.  The examiner commented that the left fifth 
metatarsal fracture occurred many years ago, and that there 
was X-ray evidence of gout of the left foot.  The X-rays of 
the left foot showed marked erosive changes about the first 
metatarsophalangeal joint, and not the fifth metatarsal.  
Based upon the foregoing, the veteran's service-connected 
disability of the fifth metatarsal more nearly approximates 
the criteria for an evaluation of 10 percent under DC 5283, 
as the veteran's symptomatology is indicative of no more than 
moderate impairment, and therefore an evaluation in excess of 
10 percent is not warranted. 

The VA examiner indicated that he was unable to evaluate 
whether the veteran had pain, weakness, fatigability, or 
incoordination after repetitive motions because the veteran 
does not walk or do any type of activity at home.  He further 
noted that the veteran had no particular flare-ups, as he 
reported that the pain was present all the time in his left 
foot.  Thus, the Board concludes that the above-described 
clinical findings do not establish pathology and 
symptomatology productive of moderately severe malunion or 
nonunion of the metatarsal bones so as to warrant a 20 
percent evaluation under DC 5283.

Under the provisions of 38 C.F.R. § 4.71a, DC 5284, a 10 
percent evaluation is assigned for moderate foot injuries.  
Moderately severe foot injuries warrant assignment of a 20 
percent evaluation and, for severe foot injuries, a 30 
percent disability rating is contemplated.  

As to a higher evaluation under DC 5284, the evidence 
demonstrates that the veteran does not have a service-
connected foot injury; rather, he has a service- connected 
toe injury.  If rated on par with a foot injury, the 
residuals of the left fifth metatarsal fracture would be no 
more than moderate under DC 5284, which also warrants a 10 
percent disability evaluation.  While the medical evidence 
does indicate that the veteran has a left foot disorder, as 
he has been diagnosed with painful neuropathy of the left 
foot, Morton's neuroma of the left foot, left foot changes, 
and pes planus of the left foot without degenerative joint 
disease, the fact remains that the veteran is not service 
connected for any of these disorders and they have not been 
medically associated with his left fifth toe disability.  
Therefore, an evaluation in excess of 10 percent is not for 
application under DC 5284.

In concluding that the veteran's residuals of a left fifth 
metatarsal fracture are no more than 10 percent disabling, 
the Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202, 205 (1995), and 38 C.F.R. §§ 4.40, 
4.45.  However, DC 5283 is not predicated on loss of range of 
motion and, thus, DeLuca, does not apply to this claim for an 
increased evaluation.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).  The Board is aware that the nature of a service-
connected disability that is rated under DC 5284 will 
determine whether DeLuca is applicable.  However, as noted 
earlier, DC 5284 is not for application in an evaluation of 
the veteran's service-connected toe disability.  

In the October 2000 rheumatology clinic report it was noted 
that the veteran had limited range of motion of all joints, 
and in the recent VA examination report in July 2002 the 
examiner indicated that there was limitation of motion of the 
fifth toes.  Notwithstanding these reports of limitation of 
motion, there are no diagnostic codes that specifically 
address limitation of motion of the toe.  Accordingly, the 
Board finds that the veteran's residuals of a left fifth 
metatarsal fracture cannot be evaluated based upon limitation 
of motion.  Moreover, the recent VA examination findings 
revealed that the examiner could not make an accurate 
assessment of whether the veteran had pain, weakness, 
fatigability, or incoordination with repeated use because the 
veteran did not walk or do any type of activity at home.  See 
38 C.F.R. § 4.40 and 4.45.  Thus the Board concludes that the 
10 percent evaluation for a left toe disability is 
appropriately assigned. 

The veteran is certainly competent to report his symptoms.  
To the extent that he has indicated that the service-
connected disability warrants more than a 10 percent 
evaluation, the Board finds that preponderance of the 
objective and probative medical evidence does not establish 
that he has any more than moderate impairment of the left 
fifth metatarsal.  In addition, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.

D.  Extraschedular Consideration

The Rating Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that, in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.

The record does not reflect a disability that is so 
exceptional or unusual that the normal provisions of the 
Rating Schedule would not adequately compensate the veteran 
for such service-connected disability.  The Board notes that 
the veteran's left fifth toe disability has not required 
hospitalization.  Moreover, there is no evidence in the 
record of marked interference with employment with regard to 
the veteran's left fifth toe disability, and no medical 
evidence has been presented to support a conclusion that the 
his service-connected left fifth toe disability significantly 
interferes with his employment.  The evidence shows that the 
veteran was employed as a truck driver.  He reported that he 
last worked in December 1993.  The Board also notes that the 
current evaluation contemplates a degree of industrial 
impairment, and there is no reason to believe that the Rating 
Schedule does not adequately compensate him for his 
impairment.  In summary, the Board does not find that the 
veteran's case is outside the norm so as to warrant 
consideration of the assignment of extraschedular ratings.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).


ORDER

The claim of entitlement to service connection for a right 
wrist condition claimed as secondary to the service-connected 
right knee disability is not reopened.

Entitlement to service connection for a bilateral hip 
disorder claimed as secondary to the service-connected back 
and knees disabilities is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left fifth metatarsal is 
denied.




		
	ANDREW J. MULLEN
	Veterans Law Judge
Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

